Judgment dismissing complaint reversed upon the law, and new trial granted, costs to appellant to abide the event. The evidence of the open and unguarded stairway and its location adjacent to the highway, and the proof of the dangerous condition of the exposed and unprotected lamp socket, coupled with proof that boys were in the habit of playing on the stairway, lead us to the conclusion that the ease should have been submitted to the jury. Manning, Young, Kapper and Lazansky, JJ., concur; Kelly, P. J., dissents.